EX-10.56.10 MASTER LEASE AGREEMENT (MASTER LEASE #3) BETWEEN HEALTH CARE REIT, INC. HCRIDRUM HILL PROPERTIES, LLC HCRIFAIRMONT PROPERTIES, LLC HCRIKIRKLAND PROPERTIES, LLC AND EMERITUS CORPORATION JUNE 10, 2009 TABLE OF CONTENTS SECTION PAGE ARTICLE 1:LEASED PROPERTY, TERM AND DEFINITIONS 2 1.1 Leased Property 2 1.2 Indivisible Lease. 2 1.3 Term 2 1.4 Definitions 2 1.5 Landlord As Agent 11 1.6 [RESERVED] 11 1.7 Termination of Existing Leases 11 ARTICLE 2:RENT 11 2.1 Base Rent 11 2.2 Base Rent Adjustments. 12 2.2.1Base Rent Adjustments - Additional Investment Advances 12 2.3 General Additional Rent 12 2.4 Place of Payment of Rent 12 2.5 Net Lease 12 2.6 No Termination, Abatement, Etc 12 2.7 Transaction Fee 13 ARTICLE 3:IMPOSITIONS AND UTILITIES 13 3.1 Payment of Impositions 13 3.2 Definition of Impositions 14 3.3 Escrow of Impositions 14 3.4 Utilities 15 3.5 Discontinuance of Utilities 15 3.6 Business Expenses 15 3.7 Permitted Contests 15 ARTICLE 4:INSURANCE 16 4.1 Property Insurance 16 4.2 Liability Insurance 17 4.3 Builder's Risk Insurance 17 4.4 Insurance Requirements 18 4.5 Replacement Value 18 4.6 Blanket Policy 18 4.7 No Separate Insurance 18 4.8 Waiver of Subrogation 19 4.9 Mortgages 19 4.10 Escrows 19 ARTICLE 5:INDEMNITY 19 5.1 Tenant's Indemnification 19 SECTION PAGE 5.1.1Notice of Claim 20 5.1.2Survival of Covenants 20 5.1.3Reimbursement of Expenses 20 5.2 Environmental Indemnity; Audits 20 5.3 Limitation of Landlord's Liability 21 ARTICLE 6:USE AND ACCEPTANCE OF PREMISES 21 6.1 Use of Leased Property 21 6.2 Acceptance of Leased Property 21 6.3 Conditions of Use and Occupancy 22 ARTICLE 7:MAINTENANCE AND MECHANICS' LIENS 22 7.1 Maintenance 22 7.2 Required Alterations 23 7.3 Mechanic's Liens 23 7.4 Replacements of Fixtures and Landlord's Personal Property 23 ARTICLE 8:DEFAULTS AND REMEDIES 24 8.1 Events of Default 24 8.2 Remedies 25 8.3 Right of Set Off 28 8.4 Performance of Tenant's Covenants 29 8.5 Late Payment Charge 29 8.6 Default Rent 29 8.7 Attorneys' Fees 30 8.8 Escrows and Application of Payments 30 8.9 Remedies Cumulative 30 8.10 Waivers 30 8.11 Obligations Under the Bankruptcy Code 30 ARTICLE 9:DAMAGE AND DESTRUCTION 31 9.1 Notice of Casualty 31 9.2 Substantial Destruction 31 9.3 Partial Destruction 32 9.4 Restoration 32 9.5 Insufficient Proceeds 33 9.6 Not Trust Funds 33 9.7 Landlord's Inspection 33 9.8 Landlord's Costs 33 9.9 No Rent Abatement 33 ARTICLE 10:CONDEMNATION 34 10.1 Total Taking 34 10.2 Partial Taking 34 10.3 Condemnation Proceeds Not Trust Funds 34 (ii) SECTION PAGE ARTICLE 11:TENANT'S PROPERTY 35 11.1 Tenant's Property 35 11.2 Requirements for Tenant's Property 35 ARTICLE 12:RENEWAL OPTIONS 36 12.1 Renewal Options 36 12.2 Effect of Renewal 36 ARTICLE 13:RIGHT OF FIRST OPPORTUNITY 37 13.1 Right of First Opportunity 37 13.1.1Fair Market Value 38 13.2 [RESERVED] 40 ARTICLE 14:NEGATIVE COVENANTS 40 14.1 No Debt 40 14.2 No Liens 40 14.3 No Guaranties 40 14.4 No Transfer 40 14.5 No Dissolution 40 14.6 Subordination of Payments to Affiliates 41 14.7 Change of Location or Name 41 ARTICLE 15:AFFIRMATIVE COVENANTS 41 15.1 Perform Obligations 41 15.2 Proceedings to Enjoin or Prevent Construction 41 15.3 Documents and Information 42 15.3.1Furnish Documents 42 15.3.2Furnish Information 42 15.3.3Further Assurances and Information 42 15.3.4Material Communications 42 15.3.5Requirements for Financial Statements 43 15.4 Compliance With Laws 43 15.5 Broker's Commission 43 15.6 Existence and Change in Ownership 43 15.7 Financial Covenants 44 15.7.1Definitions 44 15.7.2Coverage Ratio 44 15.8 Facility Licensure and Certification 44 15.8.1Notice of Inspection 44 15.8.2Material Deficiencies 45 15.9 Transfer of License and Facility Operations 45 15.9.1Licensure 45 15.9.2Facility Operations 45 15.1 Bed Operating Rights 46 15.11 Power of Attorney 46 15.12 Information and Images 46 (iii) SECTION PAGE ARTICLE 16:ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS 47 16.1 Prohibition on Alterations and Improvements 47 16.2 Approval of Alterations 47 16.3 Permitted Alterations 47 16.4 Requirements for Permitted Alterations 47 16.5 Ownership and Removal of Permitted Alterations 48 16.6 Minimum Qualified Capital Expenditures 48 16.7 Signs 48 ARTICLE 17:CONTINGENT PAYMENT 49 17.1 Contingent Payment 49 ARTICLE 18:ASSIGNMENT AND SALE OF LEASED PROPERTY 49 18.1 Prohibition on Assignment and Subletting 49 18.2 Requests for Landlord's Consent to Assignment, Sublease or Management Agreement 49 18.3 Agreements with Residents 50 18.4 Sale of Leased Property 50 18.5 Assignment by Landlord 51 ARTICLE 19:HOLDOVER AND SURRENDER 51 19.1 Holding Over 51 19.2 Surrender 51 19.3 Indemnity 51 ARTICLE 20:[RESERVED] 52 ARTICLE 21:QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES 52 21.1 Quiet Enjoyment 52 21.2 Subordination 52 21.3 Attornment 52 21.4 Estoppel Certificates 53 ARTICLE 22:REPRESENTATIONS AND WARRANTIES 54 22.1 Organization and Good Standing 54 22.2 Power and Authority 54 22.3 Enforceability 54 22.4 Government Authorizations 54 22.5 [RESERVED] 54 22.6 Condition of Facility 54 22.7 Compliance with Laws 54 22.8 No Litigation 55 22.9 Consents 55 22.1 No Violation 55 22.11 Reports and Statements 55 22.12 ERISA 56 (iv) SECTION PAGE 22.13 Chief Executive Office 56 22.14 Other Name or Entities 56 22.15 Parties in Possession 56 22.16 Access 56 22.17 Utilities 56 22.18 Condemnation and Assessments 56 22.19 Zoning 57 22.2 [RESERVED] 57 22.21 Environmental Matters 57 22.22 Leases and Contracts 57 22.23 No Default 58 22.24 Tax Status 58 ARTICLE 23:[RESERVED] 58 ARTICLE 24:SECURITY INTEREST 58 24.1 Collateral 58 24.2 Additional Documents 59 24.3 Notice of Sale 59 24.4 Recharacterization 59 ARTICLE 25:MISCELLANEOUS 59 25.1 Notices 59 25.2 Advertisement of Leased Property 60 25.3 Entire Agreement 60 25.4 Severability 60 25.5 Captions and Headings 60 25.6 Governing Law 60 25.7 Memorandum of Lease 60 25.8 Waiver 60 25.9 Binding Effect 60 25.1 No Offer 61 25.11 Modification 61 25.12 Landlord's Modification 61 25.13 No Merger 61 25.14 Laches 61 25.15 Limitation on Tenant's Recourse 61 25.16 Construction of Lease 62 25.17 Counterparts 62 25.18 Custody of Escrow Funds 62 25.19 Landlord's Status as a REIT 62 25.2 Exhibits 62 25.21 WAIVER OF JURY TRIAL 62 25.22 CONSENT TO JURISDICTION 62 25.23 Attorney's Fees and Expenses 63 25.24 Survival 63 25.25 Time 63 25.26 Subtenant 63 (v) SCHEDULE1: INITIAL RENT SCHEDULE EXHIBITA: LEGAL DESCRIPTIONS EXHIBITB: PERMITTED EXCEPTIONS EXHIBITC: FACILITY INFORMATION EXHIBITD: LANDLORD’S PERSONAL PROPERTY EXHIBITE: DOCUMENTS TO BE DELIVERED EXHIBITF: TENANT’S CERTIFICATE AND FACILITY FINANCIAL REPORTS EXHIBITG: GOVERNMENT AUTHORIZATIONS TO BE OBTAINED; ZONING PERMITS EXHIBITH: PENDING LITIGATION EXHIBITI: LIST OF LEASES AND CONTRACTS EXHIBITJ: WIRE TRANSFER INSTRUCTIONS (vi) MASTER LEASE AGREEMENT (Master Lease #3) THIS MASTER LEASE AGREEMENT (“Lease”) is made effective as of June10, 2009 (the “Effective Date”) by and among Health Care REIT, Inc., a corporation organized under the laws of the State of Delaware (“HCRI” and a “Landlord” as further defined in §1.4 below), having its principal office located at One SeaGate, Suite1500, P.O. Box1475, Toledo, Ohio43603-1475, HCRIDRUM HILL PROPERTIES, LLC, a limited liability company organized under the laws of the State of Delaware (“HCRI-Drum Hill” and a “Landlord” as further defined in §1.4 below), having its principal office located at One SeaGate, Suite1500, P.O.
